USCA11 Case: 20-12623    Date Filed: 02/17/2021    Page: 1 of 6



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12623
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:11-cr-00098-JES-DNF-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

KEVIN RODRIGUES,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (February 17, 2021)

Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12623      Date Filed: 02/17/2021   Page: 2 of 6



      Kevin Rodrigues, a federal prisoner proceeding pro se, appeals the district

court’s denial of summary judgment on his motion for a two-level reduction to his

offense level under 18 U.S.C. § 3582(c)(1)(A)(i) and the denial of his motion for

compassionate release under 18 U.S.C. § 3582(c).

                                         I

      Mr. Rodrigues is currently serving a sentence of 151 months’ imprisonment

for possession of oxycodone pills with intent to distribute. In this appeal, Mr.

Rodrigues argues that he was entitled to summary judgment on his § 3582(c) motion

for a two-level reduction in his offense level because the government did not respond

to his motion. He also argues that the district court erred in denying his motion for

compassionate release because COVID-19 constitutes an exigent circumstance that

obviates § 3582(c)(1)(A)’s exhaustion requirement.

                                         II

      In civil cases, we review a district court’s summary judgment order de novo.

See, e.g., Holloman v. Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006). But

“the Federal Rule[s] of Civil Procedure ‘unambiguously’ limit[ ] their application to

civil cases.” United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003). We have

therefore held that “[t]here is no summary judgment procedure in criminal cases.”

United States v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992). And we have stated




                                         2
          USCA11 Case: 20-12623        Date Filed: 02/17/2021    Page: 3 of 6



that a § 3582 motion “is not a civil postconviction action, but rather a continuation

of a criminal case.” Fair, 326 F.3d at 1318.


      We review a district court’s denial of a prisoner’s motion for a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A) for an abuse of discretion. See United

States v. Jones, 980 F.3d 1098, 1112 (6th Cir. 2020); United States v. Chambliss,

948 F.3d 691, 693 (5th Cir. 2020); United States v. Winner, No. 20-11692, 2020 WL

7137068, at *2 (11th Cir. Dec. 7, 2020).

                                           III

      We agree with the district court’s ruling that summary judgment is not

available in criminal cases such as this one. We therefore affirm on this issue. See

Critzer, 951 F.2d at 307. Additionally, the district court’s ruling on the merits of

Mr. Rodrigues’ motion is not before us for review because his motion for a sentence

reduction was still pending at the time this case was appealed. After appointing the

Federal Defender’s Office to review Mr. Rodrigues’ motion for a sentence reduction,

the district court denied the motion on the basis that appointed counsel concluded

that Mr. Rodrigues did not qualify for a sentence reduction under Section 404 of the

First Step Act. Because Mr. Rodrigues did not amend his notice of appeal or file a

second one after the district court’s ruling, the only issue before this Court related to

his motion for a sentence reduction is the denial of summary judgment on that issue.

Because there is no avenue to pursue summary judgment in the context of a criminal

                                           3
            USCA11 Case: 20-12623      Date Filed: 02/17/2021    Page: 4 of 6



case, the district court correctly denied Mr. Rodrigues’ motion for summary

judgment.

      The remaining issue is whether the district court abused its discretion when it

denied Mr. Rodrigues’ motion for reconsideration of the order denying his motion

for compassionate release under § 3582(c)(1)(A). We conclude that the district court

did not err.

      A district court has no inherent authority to modify a defendant’s sentence and

may do so “only when authorized by a statute or rule.” United States v. Puentes,

803 F.3d 597, 605–06 (11th Cir. 2015). Prior to the First Step Act, § 3582(c)(1)(A)

allowed a district court to reduce a prisoner’s term of imprisonment upon motion of

the Director of the Bureau of Prisons, after considering the factors set forth in §

3553(a), if it found that extraordinary and compelling reasons warranted such a

reduction. See 18 U.S.C. § 3582(c)(1)(A) (amended 2018). The First Step Act

amended § 3582(c)(1)(A) to allow a court to reduce a defendant’s term of

imprisonment upon motion of the defendant, “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” See First Step Act

§ 603; 18 U.S.C. § 3582(c)(1)(A).




                                           4
          USCA11 Case: 20-12623       Date Filed: 02/17/2021    Page: 5 of 6



      The government argues that the district court did not abuse its discretion when

it denied Mr. Rodrigues’ motion for compassionate release because (1) the district

court lacked jurisdiction to direct the BOP to place Mr. Rodrigues in home

confinement because designation decisions are committed solely to the BOP’s

discretion, and (2) Mr. Rodrigues did not exhaust his administrative remedies before

filing his motion with the district court as required by § 3582(c)(1)(A).

      We agree that the district court did not abuse its discretion by denying Mr.

Rodrigues’ motion for reconsideration of the order denying his motion for

compassionate release. Despite the unique circumstances presented by the COVID-

19 pandemic, and contrary to Mr. Rodrigues’ argument, defendants are generally

required to comply with the exhaustion requirement in § 3582(c)(1)(A). See United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“Given BOP’s shared desire for a

safe and healthy prison environment, we conclude that strict compliance with §

3582(c)(1)(A)’s    exhaustion   requirement     takes   on     added—and       critical—

importance.”); United States v. Desjardins-Racine, No. 20-1530, 2020 WL 4917917,

at *1–2 (6th Cir. Aug. 18, 2020) (holding that § 3582(c)(1)(A)’s exhaustion

requirement is mandatory despite COVID-19).

      Here, there is nothing in the record indicating that Mr. Rodrigues: (1) made a

request for compassionate release to the warden prior to filing his motion; (2) waited

30 days after making such a request to the warden; or (3) appealed a denial from the


                                          5
         USCA11 Case: 20-12623       Date Filed: 02/17/2021   Page: 6 of 6



warden after making such a request. Accordingly, Mr. Rodrigues failed to exhaust

his administrative remedies and the district court did not abuse its discretion in

denying his motion for reconsideration of the order denying his motion for

compassionate release.

      For the reasons set forth above, we affirm.

      AFFIRMED.




                                         6